Case 1:17-cv-05951-JBW-SJB Document 58 Filed 12/11/19 Page 1 of 2 PageID #: 472


                                                                          Littler Mendelson, P.C.
                                                                          290 Broadhollow Road
                                                                          Suite 305
                                                                          Melville, NY 11747




                                                                          Daniel Gomez-Sanchez
                                                                          631.247.4713 direct
 December 11, 2019                                                        631.247.4700 main
                                                                          631.824.9249 fax
                                                                          dsgomez@littler.com



 VIA ECF

 The Honorable Jack B. Weinstein
 United States District Judge
 United States District Court
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       Abdullayeva v. Attending Homecare Services, LLC
           No. 17 cv 05951 (JBW)(SJB)

 Dear Judge Weinstein:

 As the Court is aware, this firm represents Attending Home Care Services, LLC (“Defendant”) in the above-
 referenced matter. We write to request that the Court issue an order compelling Plaintiff to comply with
 the Court’s order mandating arbitration, and requiring Plaintiff to pay Defendant’s costs, within seven (7)
 days.

 By way of background, the Second Circuit issued a Mandate on September 10, 2019 of its Judgment
 remanding the action to this Court with “directions to compel arbitration and stay further proceedings
 pending arbitration.” See ECF Doc. 55. On September 18, 2019, this Court issued an order consistent with
 the Second Circuit’s judgment stating that the, “case is set down for arbitration by the parties in view of
 the Court of Appeals’ remand indicating that arbitration was appropriate.” See ECF Doc. 56. On
 September 26, 2019, this Court entered the Statement of Costs from the Second Circuit indicating that
 costs were taxed in the amount of $1,201.00 in favor of Defendant. See ECF Doc. 57.

 Despite numerous teleconferences and correspondence with Plaintiff’s counsel, and promises by
 Plaintiff’s counsel to discuss this matter in the future, Plaintiff has not made any effort to arbitrate this
 matter in accordance with the Court’s Order requiring arbitration. Moreover, Plaintiff has not paid the
 costs awarded to Defendant.




   littler.com
Case 1:17-cv-05951-JBW-SJB Document 58 Filed 12/11/19 Page 2 of 2 PageID #: 473


 Honorable Jack B. Weinstein
 December 11, 2019
 Page 2




 Accordingly, Defendant requests that the Court issue an Order requiring Plaintiff to file for arbitration
 within seven (7) days so that such proceedings will commence consistent with the Court’s Order, and to
 pay Defendant’s costs within seven (7) days.

 Thank you for the Court’s consideration of this request.

 Respectfully submitted,

 Littler Mendelson, P.C.

 /s/ Daniel Gomez-Sanchez

 Daniel Gomez-Sanchez

 cc:      All attorneys of record (via ECF)

 4836-1700-1902.1 090454.1002
